Citation Nr: 1530811	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his in-service noise exposure.

2.  The Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings pertaining to hearing loss or tinnitus.  A September 1969 report of medical history shows the Veteran denied ear trouble and hearing loss.  An audiogram on the separation examination in September 1969 shows that the hearing threshold levels in decibels in the each ear were 10, 10, 10 and 10, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.

The Veteran's discharge certificate shows he was in the infantry and was a tactical communications chief.

VA outpatient treatment records show the Veteran was seen in the audiology clinic in May 2009.  He reported the gradual onset of a hearing loss, for 30 years, and said he had had constant tinnitus for 30 years.  The assessment was bilateral sensorineural hearing loss.

A VA audiometric examination was conducted in April 2010.  The Veteran reported he worked communications in an artillery battery and that he was exposed to howitzers without ear protection.  He acknowledged he worked in aircraft maintenance following service, but said he used ear protection.  He stated he was unsure of the time or circumstances of the onset of tinnitus.  Following audiometric testing, the diagnosis was bilateral sensorineural hearing loss.  The examiner stated that tinnitus was not as likely as not a symptom of hearing loss.  He noted the Veteran had normal hearing at separation, and no complaints of tinnitus could be found in record.  He observed that the Institute of Medicine (IOM) concluded, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  The IOM did not rule out that delayed onset might exist, but because the requisite studies have not been done, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

The Veteran was seen by a private audiologist in November 2013.  He reported a gradual decrease in hearing sensitivity, and that he had constant tinnitus.  The audiologist concluded the Veteran's hearing loss was at least as likely as not related to noise exposure in service.

In an April 2015 letter, the private audiologist noted the Veteran complained of difficulty hearing in all listening situations, and that tinnitus had been present since service.  She stated that while the Veteran's military records were not available for review, he had related his personal history which indicated that he did not have hearing loss or tinnitus prior to service.  She concluded that, given the nature and extent of noise exposure, and lack of significant post-service exposure, it was her opinion that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to excessive noise exposure in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board concedes that the Veteran was subjected to acoustic trauma during service.  During the March 2015 hearing before the undersigned, the Veteran stated his hearing loss developed gradually.  While he acknowledged he had post-service noise exposure, he testified that he had ear protection both at his job and when he rode a motorcycle, thus mitigating the impact of the noise exposure following service.  The Board finds the Veteran is credible.  Although the VA opinion is against the Veteran's claim, his private audiologist opined that the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  While the medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  The Board concludes, therefore, that service connection for bilateral hearing loss and tinnitus is warranted

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


